      Case 1:17-cv-04188-LTS-JLC Document 101 Filed 12/08/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK

NICHOLE DANIELS-FEASEL, Individually
and as parent and natural guardian of infant
C.F., et al.,

                       Plaintiffs,                      Civil Action No. 17-cv-04188

v.                                                      Honorable Laura Taylor Swain

FOREST LABORATORIES INC., et al.,

                       Defendants.


                  NOTICE OF SUPPLEMENTAL AUTHORITY
     IN SUPPORT OF FOREST’S OMNIBUS MOTION TO EXCLUDE PLAINTIFFS’
               EXPERT TESTIMONY ON GENERAL CAUSATION
       Forest respectfully submits this notice of supplemental authority, in support of its Omnibus

Motion to Exclude Plaintiffs’ Expert Testimony on General Causation (Doc. [79]), to apprise the

Court of the Second Circuit’s decision in In re Mirena IUS Levonorgestrel-Related Prods. Liab.

Litig. (No. II), No. 19-2155 (2d Cir. Dec. 8, 2020) (Ex. 1). “[F]or substantially the reasons set

forth in the district court’s thorough opinions,” Ex. 1 at 10-11, the Second Circuit affirmed the

district court’s rulings in In re Mirena IUS Levonorgestrel-Related Prod. Liab. Litig. (No. II), 341

F. Supp. 3d 213 (S.D.N.Y. 2018), excluding (inter alia) Drs. Moyé and Plunkett under Fed. R.

Evid. 702 and Daubert. The Second Circuit emphasized that “not only was it appropriate for the

district court to take a hard look at plaintiffs’ experts’ reports, the court was required to do so to

ensure reliability.” Ex. 1 at 15. “The district court provided in-depth analysis of whether the

experts applied their methodologies reliably,” including “discussing in detail how Moyé’s analysis

is flawed by serious methodological deficiencies” and “explaining the number of methodological

flaws with Plunkett’s analysis.” Id. at 16 (quotation omitted). The Second Circuit further noted

that the district court “was well within its discretion to consider whether plaintiffs’ experts’
      Case 1:17-cv-04188-LTS-JLC Document 101 Filed 12/08/20 Page 2 of 2




conclusions were generally accepted by the scientific community.” Id. at 17.

Dated: December 8, 2020

                                                   Respectfully submitted,

                                                   /s/ Bert L. Wolff
                                                   Bert L. Wolff (BW5407)
                                                   Jonathan S. Tam (JT1983)
                                                   Lincoln D. Wilson (LW1982)
                                                   DECHERT LLP
                                                   Three Bryant Park
                                                   1095 Avenue of the Americas
                                                   New York, NY 10036
                                                   Tel: (212) 698-3500
                                                   Fax: (212) 698-3599
                                                   bert.wolff@dechert.com
                                                   jonathan.tam@dechert.com
                                                   lincoln.wilson@dechert.com

                                                   Sandra A. Bresnick (SB6110)
                                                   QUINN EMANUEL URQUHART & SULLIVAN, LLP
                                                   51 Madison Avenue
                                                   New York, NY 10010
                                                   Tel: (212) 849-7000
                                                   Fax: (212) 849-7100
                                                   sandrabresnick@quinnemanuel.com

                                                   John Ipsaro (pro hac vice)
                                                   ULMER & BERNE LLP
                                                   600 Vine Street, Suite 2800
                                                   Cincinnati, OH 45202
                                                   Tel: (513) 698-5000
                                                   Fax: 513 (698) 5059
                                                   jipsaro@ulmer.com

                                                   Attorneys for Defendants




                                               2
